Citation Nr: 0005676	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
major depression and post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1972, from July 1973 to May 1975, and from April 1986 to 
November 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in October 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, implementing the Board's 
decision in September 1997 which granted service connection 
for major depression and post-traumatic stress disorder 
(PTSD) and assigning an initial rating of 50 percent 
therefor, effective from February 1992.  In January 1998, the 
veteran initiated an appeal as to the RO's assignment of an 
initial rating of 50 percent.

Received by the RO in November 1997 was the veteran's claim 
of entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  Such claim was 
adjudicated by the RO in a rating decision of June 1998, 
notice of which was furnished to the veteran in the same 
month, and at the time of a Board hearing held in February 
1999, the veteran submitted a VA Form 21-4138, Statement in 
Support of Claim, regarding the RO's denial of his TDIU claim 
in June 1998.  In light of the veteran's February 1999 
submission, and inasmuch as the TDIU issue is not an issue 
over which the Board has jurisdiction to consider at this 
time, see 38 U.S.C.A. § 7104(a) (West 1991), such matter is 
referred to the RO for consideration, as appropriate.


REMAND

At the outset, it is noted that the veteran by means of a 
notice of disagreement filed in January 1998 challenged the 
disability rating initially assigned by the RO for his 
service-connected psychiatric disabilities.  As such, there 
is presented an "original claim" as contemplated by 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found), as opposed to a claim for an "increased rating."  
It is apparent that the RO has not developed this matter in 
light of Fenderson, thus presenting the question of whether 
consideration of the merits of the claim presented pursuant 
to Fenderson would result in any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As there 
exist several reasons for further evidentiary development of 
this matter, additional procedural development to permit the 
RO's initial consideration under Fenderson is deemed to be in 
order.

The Board notes that a person who submits a claim for 
benefits under a law administered by VA shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a).  Generally, an allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claim for an initial rating in excess 
of that assigned by the RO is, thus, "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  It is 
noted that the veteran's representative at the Board hearing 
conducted in February 1999 specifically requested that 
further evidentiary development be undertaken.  As correctly 
cited by the veteran's representative, it is unclear whether 
the VA examiner in April 1998 had the veteran's claims folder 
at his disposal for review, there being an indication in his 
written report that he did not have available the report 
compiled one year prior thereto that established the 
veteran's PTSD diagnosis.  

As well, the veteran has indicated on more than one occasion 
since January 1998 that he continues to receive ongoing 
treatment for his service-connected psychiatric disabilities 
at the VA Medical Center in Erie, Pennsylvania.  While it is 
noted that the veteran submitted in February 1999 some 
additional VA treatment records compiled in 1998 and 1999, 
such do not appear to be all inclusive given his testimony as 
to the frequency of his counseling and psychiatric treatment.  
In any event, it is clear that the RO did not request updated 
records following the veteran's notation in January 1998 as 
to his receipt of continuing VA treatment of his service-
connected psychiatric disorders.  

Further, the veteran offered testimony in February 1999 that 
he had been hospitalized at Brown Memorial Hospital in 
Conneaut, Ohio, in September 1998 for what was later believed 
to be a panic attack, and records as to that period of 
hospitalization are not now on file.  Lastly, the veteran 
also notes that, since 1992, he has applied for and/or been 
accepted into programs of vocational rehabilitation 
administered by VA and the State of Ohio, and while some 
records as to the veteran's involvement with each such 
program are on file, it is advisable to obtain complete 
records as to the veteran's application for and/or 
participation in such programs.

Accordingly, this matter is REMANDED to the RO for completion 
of the following actions:

1.  The RO should obtain copies of all 
records of VA inpatient and outpatient 
treatment received by the veteran since 
1992 for treatment of psychiatric 
disability, to include those compiled at 
the VA Medical Centers in Erie and 
Pittsburgh, Pennsylvania; Asheville, 
North Carolina; Cleveland, Ohio, 
inclusive of the Wade Park and 
Brecksville Divisions; and Fort Meade, 
South Dakota.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.

2.  The RO should obtain any and all VA 
records pertaining to the veteran's prior 
applications and affiliations with VA-
sponsored vocational rehabilitation 
training, inclusive of any training sub-
folder, and, in addition, the RO is to 
obtain from the State of Ohio 
Rehabilitation Services Commission, 
Bureau of Vocational Rehabilitation (1700 
West 19th Street, Ashtabula, Ohio 44004-
3098) all medical and administrative 
records utilized by that agency in terms 
of the veteran's eligibility and 
participation in its program(s) of 
vocational rehabilitation.  Once 
obtained, such records must be associated 
with the veteran's claims folder.  

3.  The RO should obtain records 
pertaining to the veteran's 
hospitalization at Brown Memorial 
Hospital in Conneaut, Ohio, in September 
1998, for inclusion in the claims folder.  

4.  Arrangements are to be made by the RO 
to afford the veteran a VA social and 
industrial survey at the veteran's 
residence.  In connection therewith, 
efforts should be made to interview 
neighbors and any other persons in order 
to obtain additional data regarding the 
veteran's level of functioning and daily 
activities, as impacted by his major 
depression and PTSD.

5.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination at 
the VA Medical Center in Erie, 
Pennsylvania, (due to the proximity of 
the veteran's residence to such facility) 
for the purpose of determining the nature 
and severity of his service-connected 
major depression and PTSD.  Such 
evaluation must encompass a comprehensive 
mental status evaluation and all 
appropriate testing following the 
examiner's detailed review of the 
veteran's claims folder, which must be 
provided to him/her in its entirety prior 
to any examination of the veteran.  Once 
the examination is completed, the 
psychiatrist must specify all current 
psychiatric diagnoses and, to the extent 
possible, differentiate the 
symptomatology attributable to the 
service-connected major depression and 
PTSD from that of any other nonservice-
connected psychiatric entity.  As well, 
an assessment of the degree to which the 
veteran is socially and industrial 
impaired, due solely to the service-
connected major depression and PTSD must 
be offered by the examiner and supporting 
reasons must be provided for such 
opinion.  Consideration of the severity 
of the disorder in question, and only 
such disorder, in terms of the Global 
Assessment of Functioning Scale must also 
be undertaken, with designation of a 
numerical score and a full discussion of 
the significance of the score assigned.

6.  The RO should thereafter readjudicate 
the veteran's claim for an initial rating 
in excess of 50 percent for major 
depression and PTSD, and if the benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case.  A reasonable period of time for a 
response should then be provided.  
Thereafter, the case should be returned 
to BVA for final appellate consideration.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran and his representative are free to submit additional 
evidence and argument in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

No action is required of the veteran until he is notified by 
the RO.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




